Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 1 of 11 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  DONNA EVELYN CONNOR WHITE,
  Plaintiff,
                                                     CASE NO.:
  -VS-

  GENESIS FS CARD SERVICES, INC.,
  Defendant.
                              /

                   COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, Donna White, by and through the undersigned counsel,

  and sues Defendant, GENESIS FS CARD SERVICES, INC. (“GENESIS”), and in

  support thereof respectfully alleges violations of the Telephone Consumer Protection Act,

  47 U.S.C. § 227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla.

  Stat. § 559.55 et seq. (“FCCPA”), and the Fair Debt Collection Practices Act, 15 U.S.C. §

  1692 et. seq. (“FDCPA”).

                                     INTRODUCTION

         1.      The TCPA was enacted to prevent companies like GENESIS from

  invading American citizen’s privacy and prevent abusive “robo-calls.”

         2.      “The TCPA is designed to protect individual consumers from receiving

  intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

  S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

         3.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

  scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

  at night; they force the sick and elderly out of bed; they hound us until we want to rip the


                                               1
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 2 of 11 PageID 2




  telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

  intended to give telephone subscribers another option: telling the autodialers to simply

  stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

          4.        According     to the    Federal   Communications     Commission     (FCC),

  “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

  200,000 complaints each year – around 60 percent of all the complaints…Some private

  analysts estimate that U.S. consumers received approximately 2.4 billion robocalls per

  month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

  robocalls-spoofing

                                  JURISDICTION AND VENUE

          5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

  ($75,000.00) exclusive of attorney fees and costs.

          6.        Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

  violations of the TCPA.

          7.        Subject matter jurisdiction, federal question jurisdiction, for purposes of

  this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

  district courts shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States; and this action involves violations of

  47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

  and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)




                                                  2
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 3 of 11 PageID 3




         8.      The alleged violations described herein occurred in Clay County, Florida.

  Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2) as it is the

  judicial district in which a substantial part of the events or omissions giving rise to this

  action occurred.

         9.      Supplemental       jurisdiction     exists      for     the      state     law

  claims pursuant to 28 U.S.C. §1367.

                                    FACTUAL ALLEGATIONS

         10.     Plaintiff is a natural person, and citizen of the State of Florida, residing in

  Clay County, Florida

         11.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         12.     Plaintiff is an “alleged debtor.”

         13.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

  F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

  Cir. 2014).

         14.     Defendant, GENESIS, is a corporation which was formed in Oregon with

  its principal place of business located at 15220 N.W. Greenbrier Parkway, Suite 200,

  Beaverton, Oregon and which conducts business in the State of Florida through its

  registered agent, CT Corporation System located at 1200 South Pine Island Road,

  Plantation, Florida 33324.

         15.     The debt that is the subject matter of this Complaint is a “consumer debt”

  as defined by Florida Statute §559.55(6).

         16.     GENESIS is a “creditor” as defined in Florida Statute §559.55(5).



                                                3
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 4 of 11 PageID 4




         17.     GENESIS is a “debt collector” as defined by Florida Statute § 559.55(7)

  and 15 U.S.C. § 1692(a)(6).

         18.     GENESIS called Plaintiff on Plaintiff’s cellular telephone approximately

  two hundred times in an attempt to collect a debt.

         19.     GENESIS attempted to collect an alleged debt from Plaintiff by this

  campaign of telephone calls.

         20.     Some or all of the calls the Defendant made to Plaintiff’s cellular

  telephone number were made using an “automatic telephone dialing system” which has

  the capacity to store or produce telephone numbers to be called, using a random or

  sequential number generator (including but not limited to a predictive dialer) or an

  artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

  227(a)(1) (hereinafter “autodialer calls”).

         21.     Plaintiff will testify that she knew it was an autodialer because of the vast

  number of calls she received and because she heard a pause when she answered her

  phone before a voice came on the line and/or she received prerecorded messages from

  GENESIS.

         22.     Plaintiff believes the calls were made using equipment which has the

  capacity to store numbers to be called and to dial such numbers automatically.

         23.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

  number (904) ***-5698, and was the called party and recipient of Defendant’s calls.

         24.     GENESIS placed an exorbitant number of automated calls to Plaintiff’s

  cellular telephone (904) ***-5698 in an attempt to collect on an Indigo credit card.



                                                4
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 5 of 11 PageID 5




         25.     On several occasions over the last four (4) years Plaintiff instructed

  GENESIS’s agent(s) to stop calling her cellular telephone.

         26.     In or about March 2019, Plaintiff communicated with Defendant from her

  aforementioned cellular telephone number and instructed Defendant’s agent to cease

  calling. During the aforementioned calls with Defendant’s agent/representative, Plaintiff

  unequivocally revoked any express consent Defendant may have had for placement of

  telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of an

  automatic telephone dialing system or a pre-recorded or artificial voice.

         27.     Each subsequent call the Defendant made to the Plaintiff’s aforementioned

  cellular telephone number was done so without the “express consent” of the Plaintiff.

         28.     Each subsequent call the Defendant made to the Plaintiff’s aforementioned

  cellular telephone number was knowing and willful.

         29.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

  two hundred (200) times in an attempt to collect a debt. Due to the volume of calls

  Plaintiff received over a lengthy period of time, she was not able to properly catalogue

  each and every call and it is expected that a review of Defendant’s records will reflect all

  of the unwanted calls placed to Plaintiff.

         30.     A non-exhaustive list of the numbers the unwanted calls by Defendant

  originated from are as follows:

                      i. 1-904-474-8153

                     ii. 1-951-269-4178




                                               5
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 6 of 11 PageID 6




          31.     GENESIS placed up to five unwanted calls per day to Plaintiff’s cellular

  telephone.

          32.     GENESIS used different agents to place each call to Plaintiff, which is

  indicative of an automated dialing system.

          33.     GENESIS has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

  cellular telephone in this case.

          34.     GENESIS has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

  this case, with no way for the consumer, Plaintiff, or GENESIS, to remove the number.

          35.     GENESIS’s corporate policy is structured so as to continue to call

  individuals like Plaintiff, despite these individuals explaining to GENESIS they wish for

  the calls to stop.

          36.     GENESIS has numerous other federal lawsuits pending against it alleging

  similar violations as stated in this Complaint.

          37.     GENESIS has numerous complaints across the country against it asserting

  that its automatic telephone dialing system continues to call despite requested to stop.

          38.     GENESIS has had numerous complaints from consumers across the

  country against it asking to not be called; however, Defendant continues to call the

  consumers.

          39.     GENESIS’s corporate policy provided no means for Plaintiff to have her

  number removed from Defendant’s call list.



                                                 6
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 7 of 11 PageID 7




          40.    GENESIS has a corporate policy to harass and abuse individuals despite

  actual knowledge the called parties do not wish to be called.

          41.    Not a single call placed by GENESIS to Plaintiff were placed for

  “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

          42.    GENESIS willfully and/or knowingly violated the TCPA with respect to

  Plaintiff.

          43.    From each and every call placed without consent by GENESIS to

  Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

  upon her right of seclusion.

          44.    From each and every call without express consent placed by GENESIS to

  Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of her cellular telephone

  line and cellular phone by unwelcome calls, making the phone unavailable for legitimate

  callers or outgoing calls while the phone was ringing from GENESIS’s calls.

          45.    From each and every call placed without express consent by GENESIS to

  Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.

  For calls she answered, the time she spent on the call was unnecessary as she repeatedly

  asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

  unlock the phone and deal with missed call notifications and call logs that reflected the

  unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

  phone, which are designed to inform the user of important missed communications.

          46.    Each and every call placed without express consent by GENESIS to

  Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff.



                                                7
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 8 of 11 PageID 8




  For calls that were answered, Plaintiff had to go to the unnecessary trouble of answering

  them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

  with missed call notifications and call logs that reflected the unwanted calls. This also

  impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

  to inform the user of important missed communications.

          47.     Each and every call placed without express consent by GENESIS to

  Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

  phone’s battery power.

          48.     Each and every call placed without express consent by GENESIS to

  Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

  phone or network.

          49.     Each and every call placed without express consent by GENESIS to

  Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

  cellular phone and her cellular phone services.

          50.     As a result of the calls described above, Plaintiff suffered an invasion of

  privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

  nervousness, embarrassment, distress and aggravation.

                                              COUNT I
                                       (Violation of the TCPA)

          51.     Plaintiff fully incorporates and realleges paragraphs one (1) through fifty

  (50) as if fully set forth herein.




                                                  8
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 9 of 11 PageID 9




          52.     GENESIS willfully violated the TCPA with respect to Plaintiff, especially

  for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

  notified GENESIS that she wished for the calls to stop.

          53.     GENESIS repeatedly placed non-emergency telephone calls to Plaintiff’s

  cellular telephone using an automatic telephone dialing system or prerecorded or artificial

  voice without Plaintiff’s prior express consent in violation of federal law, including 47

  U.S.C § 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against GENESIS for statutory damages, punitive damages, actual

  damages, treble damages, enjoinder from further violations of these parts and any other

  such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

          54.     Plaintiff fully incorporates and realleges paragraphs one (1) through fifty

  (50) as if fully set forth herein

          55.     At all times relevant to this action GENESIS is subject to and must abide

  by the laws of the State of Florida, including Florida Statute § 559.72.

          56.     GENESIS has violated Florida Statute § 559.72(7) by willfully

  communicating with the debtor or any member of his or her family with such frequency

  as can reasonably be expected to harass the debtor or his or her family.

          57.     GENESIS has violated Florida Statute § 559.72(7) by willfully engaging

  in other conduct which can reasonably be expected to abuse or harass the debtor or any

  member of his or her family.


                                                 9
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 10 of 11 PageID 10




           58.     GENESIS’s actions have directly and proximately resulted in Plaintiff’s

   prior and continuous sustaining of damages as described by Florida Statute § 559.77.

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

   triable and judgment against GENESIS for statutory damages, punitive damages, actual

   damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

   any other such relief the court may deem just and proper.

                                               COUNT III
                                        (Violation of the FDCPA)

           59.     Plaintiff fully incorporates and realleges paragraphs one (1) through fifty

   (50) as if fully set forth herein.

           60.     At all times relevant to this action GENESIS BANKCARD SERVICES,

   INC. is subject to and must abide by 15 U.S.C. § 1692 et seq.

           61.     GENESIS BANKCARD SERVICES, INC. has violated 15 U.S.C. §

   1692(d) by willfully engaging in conduct the natural consequence of which is to harass,

   oppress, or abuse any person in connection with the collection of a debt.

           62.     GENESIS BANKCARD SERVICES, INC. has violated 15 U.S.C. §

   1692(d)(5) by causing a telephone to ring or engaging any person in telephone

   conversation repeatedly or continuously with intent to annoy, abuse, or harass any person

   at the called number.

           63.     GENESIS BANKCARD SERVICES, INC. has violated 15 U.S.C. §

   1692(f) by using unfair and unconscionable means to collect or attempt to collect any

   debt.




                                                   10
Case 3:19-cv-00794-TJC-MCR Document 1 Filed 07/02/19 Page 11 of 11 PageID 11




                 WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

   so triable and judgment against GENESIS BANKCARD SERVICES, INC. for statutory

   damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

   further violations of these parts and any other such relief the court may deem just and

   proper.

                                               Respectfully submitted,

                                                /s/ Janelle Neal

                                                   Janelle Neal, Esq.
                                                   Florida Bar No.: 774561
                                                   Morgan & Morgan Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813) 223-5505
                                                   Fax: (813) 223-5402
                                                   JNeal@forthepeople.com
                                                   RKnowles@forthepeople.com
                                                   Attorney for Plaintiff




                                              11
